Citation Nr: 0826835	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-21 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Iowa City, 
Iowa



THE ISSUE

Entitlement to payment or reimbursement for private medical 
services the veteran received at Blessing Hospital in Quincy, 
Illinois from March 11, to March 15, 2005.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel









INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1960 to February 1963.  This matter is before the  
Board of Veterans' Appeals (Board) on appeal from a March 
2006 decision of the Iowa City VA Medical Center (VAMC)  of 
the Department of Veterans Affairs (VA) that denied payment 
or reimbursement of the Blessing Hospital, Clinical 
Radiologists, and Quincy Medical group services the veteran 
received from March 10, 2005 to March 15, 2005.  A decision 
in April 2006, granted payment or reimbursement for all care 
the veteran received on March 10, 2005, which included the 
care at Blessing Hospital on that day.


FINDINGS OF FACT

1.  From March 10, 2005 to March 15, 2005 the veteran 
received treatment and evaluation for symptoms that were 
considered consistent with a stroke, initially at Illinois 
Community Hospital then, on transfer, at Blessing Hospital; 
treatment he received prior to March 11, 2005 is reasonably 
shown to have been for a continuing medical emergency and a 
VA or other federal facility was not feasibly available to 
provide the treatment; treatment from March 11 to March 15, 
2005 was not for a continuing medical emergency, and a VA 
facility was feasibly available to provide the care. 

2.  The veteran is financially liable for the treatment 
received; from March 10, 2005 to March 15, 2005 he was 
enrolled in the VA health care system, had received VA  
medical services within the prior 24 months, and had no 
coverage under a health plan contract for payment or 
reimbursement of Blessing Hospital, Quincy Medical Group, and 
Clinical Radiologists expenses.

3.  The conditions for which the veteran was treated were not 
service connected and he was not otherwise eligible for 
reimbursement under 38 U.S.C.A. § 1728.

4.  The claim for payment or reimbursement for the expenses 
the veteran incurred for treatment he received from March 10, 
2005 to March 15, 2005 was timely filed, i.e., within 90 days 
of the date of his discharge from Blessing Hospital.


CONCLUSION OF LAW

The criteria for establishing entitlement to payment or 
reimbursement of private medical expenses are not met for 
treatment the veteran the veteran received at Blessing 
hospital from March 11 to March 15, 2005.  38 U.S.C.A. 
§§ 1725, 5107 (West 2002 &  Supp. 2008); 38 C.F.R. §§ 3.102, 
17.1000-17.1002, 17.1004 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353-23355).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA and its implementing regulations do not apply to 
claims for benefits governed by 38 C.F.R. Part 17 (the 
governing regulations for reimbursement of private medical 
expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  
A March 2006 letter and the June 2006 statement of the case 
(SOC) provided the veteran with notice of the statutes and 
regulations that apply to his case.

B.		Factual Background

The record reflects that the veteran was seen at VA within 
the 24 months prior to the non-VA treatment at issue.  He has 
no service-connected disabilities.

An Emergency Room report from Illinois Community Hospital 
notes that the veteran was assessed at 6:05 pm for complaints 
of slurred speech and disorientation.  His family reported 
that at approximately 3:00 pm that day he had slurred speech 
and was driving on the wrong side of the road.  It was noted 
that upon coming to triage, the symptoms had resolved; 
however the veteran started to lose balance on his way in, 
his face started to droop, and he lost power on his left 
side.  There was no aphasia/dysarthria noted.  The symptoms 
were noted to have started between 6:10 and 6:30 pm.  A CT-
Scan showed oval ischemic lesion- left frontal - no evidence 
of an acute event.  The clinical impression was CVA-ischemic.  
Dr. H. at VAMC Columbia, MO was contacted, and indicated that 
the veteran was to be transferred to the nearest hospital for 
neurological consultation.  The veteran was transferred to 
Blessing Hospital in fair condition; his vital signs on 
transfer were within normal limits; and his only IV consisted 
of a saline lock.

An Emergency Room assessment report from Blessing Hospital 
notes that upon arrival the veteran's left sided extremities 
were without weakness; he exhibited no significant shortness 
of breath; cough; sputum production; respiratory distress; 
fever; chills; headache; nasal drainage; postnasal drainage; 
sore throat; ringing; roaring, or drainage from the ears; 
neck stiffness; rash; focal numbness; tingling or weakness of 
the extremities; leg pain or swelling; abdominal pain; 
emesis; hematemesis; melena; hematochezia; diarrhea; 
constipation; urinary symptoms; urgency; frequency; dysuria; 
or pyuria.  He still exhibited a left facial droop that the 
family reported was new.  His vital signs were essentially 
unremarkable.  He was alert, oriented and in no acute 
distress.

The veteran's Blessing Hospital discharge summary notes that 
his hospital course included a heparin drip on March 11, and 
that on March 12 he was started on Coumadin.  A Carotid 
Doppler study found less than 40 percent stenosis of both 
carotid circulations.  On MRI, the preliminary report noted: 
"a large nonhemorrhagic infarct with additional smaller 
areas more superiorly on the right, chronic appearing small-
vessel ischemic changes in the periventricular white matter, 
mild diffuse atrophy with compensatory enlargement of 
ventricles and scattered mucosal thickening with no evidence 
of air fluid level.  The large area of abnormal signal is in 
the right basal ganglia/subinsular region on the right".

The March 2006 AOJ decision found that the veteran could have 
been transferred directly to a VA facility from Illinois 
Community Hospital.

In his March 2006 notice of disagreement, the veteran alleged 
that on March 10, 2005 Dr. H. of VAMC Columbia authorized his 
transfer from Illinois Community to the nearest hospital as 
soon as possible.

In the April 2006 decision, the following was noted:

"It is noted in the Illinois Community Hospital records 
that Dr. H., Columbia MO VAMC physician was contacted 
and recommended that you be transferred to the closest 
facility for a neurological consult.  Nothing [was] 
noted in your Columbia, MO VAMC medical records.  
Therefore, it is uncertain as to exactly what 
documentation and information Dr. H. was actually 
provided".

"It is noted that you had experienced the symptoms for 
greater than 3 hours, therefore, the shot/medication to 
decrease or eliminate the residual affects of the stroke 
is not applicable.  Based upon the CT head scan at 
Illinois Hospital, there was not evidence of an acute 
event.  Therefore, based upon the medical documentation, 
you were stable for transfer to a VA facility from 
Illinois Hospital emergency room.  Based upon Dr. H.['s] 
recommendation, VA has agreed to authorize payment for 
one day of inpatient care at Blessing Hospital, which 
will include authorization for all other services 
provided on March 10, 2005".

C.		Legal Criteria and Analysis

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined  
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  Because the veteran does not have 
a total disability and his treatment at Blessing Hospital was 
not for an adjudicated service-connected disability, a non-
service-  connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
for the purpose of ensuring entrance or continued  
participation in a vocational rehabilitation program under 38 
U.S.C. Chapter 31, he is not eligible for benefits under 
38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728 and 38 C.F.R. 
§§ 17.120, 17.47(i). 

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must  
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been  
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average  
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a  
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment  
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment); 

(h) (not applicable here). 

(i)  The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided.  
38 C.F.R. § 17.1002.

The claimant (who can be the veteran or the medical service  
provider) must submit the claim for payment or reimbursement 
within 90 days after the latest of the following: (1) July 
19, 2001; (2) The date that the veteran was discharged from 
the facility that furnished the emergency treatment; (3) The 
date of death, but only if the death occurred during 
transportation to a facility for emergency treatment or if  
the death occurred during the stay in the facility that 
included the provision of the emergency treatment; or (4) The 
date the veteran finally exhausted, without success, action 
to obtain payment or reimbursement for the treatment from a 
third party.  38 C.F.R. § 17.1004(d).

When all of the evidence is assembled, VA is responsible for  
determining whether the evidence supports the claim or is in  
relative equipoise, with the veteran prevailing in either  
event, or whether a fair preponderance of the evidence is  
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that the claim for payment or 
reimbursement was timely as it was received in April 2005, 
well within 90 days from the date the veteran was discharged 
from Blessing Hospital.  38 C.F.R. § 17.1004(d).  It is also 
not in dispute that he did not have insurance covering the 
expenses at issue, and that he is liable for payment for the 
expenses.

It is abundantly clear that Illinois Hospital provided the 
veteran emergency care.  38 C.F.R. § 17.1002(a).  VA has 
recognized this, and payment/reimbursement for the service 
provided at that facility has been authorized.  Notably, 
based on apparent authorization by Dr. H. at the Columbia 
VAMC, it has also been conceded that the veteran's initial 
(emergency room) treatment at Blessing Hospital on March 10, 
2005 was emergent in nature, and that a VA facility was not 
feasibly available to provide the treatment (as transfer to 
the nearest hospital was authorized by VA).

Consequently, what remains to be resolved (and is 
determinative in the matter at hand) is whether after March 
10, 2005 there was a continuing medical emergency, and 
whether a VA facility was not feasibly available to provide 
the treatment.  

Significantly, it is not shown that VA facilities were not 
feasibly available for treatment of the veteran's symptoms.  
The reimbursement for service the veteran received on March 
10, 2005 was authorized based on a concession that a VA 
facility was not feasibly available because a VA physician 
had indicated the veteran should be transferred to the 
nearest hospital for neurological evaluation.  However, the 
record does not show that the veteran could not have been 
transferred to a VA facility at the time.  His only IV on 
transfer was a saline lock, and he was in stable condition on 
transfer (and on admission to Blessing).  Consequently, there 
is nothing of record to suggest that an attempt to use VA 
facilities prior to going to Blessing Hospital would not have 
been considered reasonable by a prudent layperson.

Furthermore, it is not shown that after March 10, 2005 the 
veteran's treatment at Blessing was for a continuing medical 
emergency.  After initial processing in the Blessing 
emergency department on March 10, 2005 (which was 
uneventful), he was admitted for more extensive follow-up 
evaluation.  There is nothing in the record to suggest that 
the veteran's care at Blessing from March 11 to March 15, 
2005 was emergent in nature.  

As it is not shown either that after March 10, 2005 a VA 
facility was not feasibly available to provide the veteran 
any treatment he required, or that treatment at Blessing 
Hospital from March 11, 2005 through March 15, 2005 was for a 
continuing medical emergency, the legal criteria for payment 
or reimbursement under 38 U.S.C.A. § 1725 are not met, and 
the claim for payment or reimbursement for the services the 
veteran received at Blessing from March 11, 2005 through 
March 15, 2005 must be denied.




ORDER

Entitlement to payment or reimbursement for the private 
medical services the veteran received at Blessing Hospital 
from March 11, 2005 to March 15, 2005 is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


